Decree modified by striking therefrom the provision for an allowance to counsel for the contestants, and matter remitted to the Surrogate’s Court of Orange county to proceed in accordance with the provisions of sections 231-a and 278 of the Surrogate’s Court Act * for the determination of allowance and costs, and as so modified, unanimously affirmed, without costs. Present — Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ.

 Respectively added by Laws of 1923, chap. 526, and amd. by Laws of 1928, chap. 702.— [Rep.